UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4974


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLETCHER JUNIOR MCINTYRE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00419-WO-2)


Submitted:   July 11, 2013                 Decided:   July 18, 2013


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.  Clifton Thomas Barrett, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fletcher    Junior     McIntyre         pled       guilty    pursuant       to    a

plea agreement to conspiracy to distribute cocaine and cocaine

base, in violation of 21 U.S.C.A. § 841(b)(1)(B) (West 2006 &

Supp. 2013) and 21 U.S.C. § 846 (2006).                             The district court

calculated McIntyre’s Guidelines range under the U.S. Sentencing

Guidelines       Manual     (2011)       at        sixty     to    seventy-one         months’

imprisonment and sentenced him to sixty months’ imprisonment.

On   appeal,     counsel     has    filed      a     brief    pursuant       to    Anders       v.

California,      386     U.S.   738      (1967),      stating       that     there      are     no

meritorious       issues    for     appeal,         but    questioning           whether      the

district court reversibly erred in accepting McIntyre’s guilty

plea and abused its discretion in imposing sentence.                                   McIntyre

was informed of his right to file a pro se supplemental brief,

but he has not done so.                  The Government declined to file a

brief.    We affirm.

               Because McIntyre did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error only.                           United States v.

Martinez, 277 F.3d 517, 524–26 (4th Cir. 2002).                             To demonstrate

plain error, a defendant must show: (1) there was error; (2) the

error    was    plain;    and   (3)      the   error       affected        his    substantial

rights.        United     States    v.    Olano,       507    U.S.    725,       732    (1993).

In the    guilty    plea    context,       a       defendant       meets    his    burden       to

                                               2
establish that a plain error affected his substantial rights by

showing a reasonable probability that he would not have pled

guilty     but    for    the     Rule     11       omission.         United       States    v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

            Our review of the transcripts of the guilty plea and

sentencing hearings leads us to conclude that the district court

substantially complied with the mandates of Rule 11 in accepting

McIntyre’s guilty plea and that the court’s omission did not

affect      McIntyre’s          substantial           rights.         Critically,          the

transcripts       reveal       that   the      district      ensured        the    plea    was

supported    by    an    independent        basis     in     fact    and    that    McIntyre

entered the plea knowingly and voluntarily with an understanding

of the consequences.              United States v. DeFusco, 949 F.2d 114,

116, 120 (4th Cir. 1991).                   Accordingly, we discern no plain

error in the district court’s acceptance of McIntyre’s guilty

plea.

            Turning       to     McIntyre’s         sentence,       we     review    it    for

reasonableness           “under       a      deferential            abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This     review     entails       appellate          consideration          of     both    the

procedural       and     substantive        reasonableness           of    the      sentence.

Id. at     51.      In     determining          procedural          reasonableness,         we

consider    whether       the     district         court   properly        calculated      the

defendant’s       advisory       Guidelines         range,     gave       the    parties   an

                                               3
opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2006) factors, selected a sentence based on

clearly erroneous facts, and sufficiently explained the selected

sentence.         Id.     at   49–51.            If    the     sentence         is   free     of

“significant      procedural       error,”        we    review    it      for    substantive

reasonableness,         “tak[ing]     into       account       the     totality       of    the

circumstances.”          Id. at 51.          If the sentence is within the

properly calculated Guidelines range, we apply a presumption on

appeal     that     the        sentence      is         substantively            reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).     Such a presumption is rebutted only if the defendant

shows “that the sentence is unreasonable when measured against

the   § 3553(a)         factors.”          United        States      v.    Montes-Pineda,

445 F.3d    375,    379    (4th     Cir.    2006)        (internal        quotation        marks

omitted).

            In this case, the district court correctly calculated

and considered the advisory Guidelines range and heard argument

from counsel and allocution from McIntyre.                        The court explained

that the within-Guideline sentence of sixty months’ imprisonment

was   warranted     in     light    of     the        nature   and     circumstances         of

McIntyre’s offense and his history and characteristics.                               Neither

counsel nor McIntyre offers any grounds to rebut the presumption

on appeal that his within-Guidelines sentence is substantively



                                             4
reasonable.      Accordingly, we conclude that the district court

did not abuse its discretion in sentencing McIntyre.

            Finally, in accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious

issues for appeal.         We therefore affirm the district court’s

judgment.     This court requires that counsel inform McIntyre, in

writing,    of   the   right   to   petition    the   Supreme    Court    of   the

United States for further review.              If McIntyre requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on McIntyre.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the   materials

before   this    court   and   argument    would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                       5